Citation Nr: 1340482	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a right hand fracture. 

4.  Entitlement to service connection for an upper back disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a bilateral foot disability, claimed as phlebitis.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for a gastrointestinal disability, claimed as bleeding ulcers.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty for training from July 1978 to November 1978, and on active duty from January 1979 to April 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in December 2012 at which time the case was remanded for additional evidentiary development; namely to request missing service treatment records, any outstanding private and VA treatment records, and to schedule the Veteran for VA general and audiological examinations.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of Virtual VA reveals VA treatment records from 2003 to 2013.  This evidence has been considered in conjunction with this appeal.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes during the pendency of this appeal.

2.  The Veteran has not been shown to have tinnitus during the pendency of this appeal.

3.  The Veteran has not been shown to have the residuals of a right hand fracture during the pendency of this appeal.

4.  An upper back disability is not attributable to service.

5.  A low back disability, diagnosed as osteoarthritis, is not attributable to service.  
Arthritis was first shown years post-service.

6.  A bilateral knee disability, diagnosed as osteoarthritis, is not attributable to service.  Arthritis was first shown years post-service.

7.  A bilateral foot disability, diagnosed as plantar fasciitis, is not attributable to service.

8.  Asthma is not attributable to service.

9.  A gastrointestinal disability, diagnosed as gastroesophageal reflux disorder (GERD), claimed as bleeding ulcers, is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The residuals of a right hand fracture were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  An upper spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  A low back disability, diagnosed as osteoarthritis, was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  A bilateral knee disability, diagnosed as osteoarthritis, was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  A bilateral foot disability, diagnosed as plantar fasciitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
 
8.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  A gastrointestinal disability, diagnosed as GERD, claimed as bleeding ulcers was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in September 2013.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim.  In this regard, the claimant's service treatment records, with the exception of his December 1978 enlistment physical examination report, are unavailable through no fault of the Veteran.  See Board remand of December 2012 and VA Memorandums of August 2007 and August 2013.  The Board acknowledges its heightened obligation to consider carefully the benefit of the doubt rule in cases where the Veteran's service treatment records are unavailable through no fault of the Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In regard to affording the appellant a VA examination, he was advised that he was scheduled to attend VA general and audiological examinations in September 2013, but he failed to report to the examinations without good cause.  Accordingly, this appeal will be decided based on the evidence of record.  38 C.F.R. § 3.655.  Lastly, the appellant was informed of his right to have a hearing before the Board which he declined. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims on appeal and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Law and Regulations

At the outset, the Veteran is not claiming disability from engaging in combat with the enemy with respect to the claimed disabilities, so the combat provisions of 38 U.S.C.A. § 1154 are not applicable for these issues. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury or service-connected disability; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service or service-connected disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Wallin v. West, 11 Vet. App. 509, 512 (1998).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis and sensorineural hearing loss (organic diseases of the nervous system) are chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

III.  Analysis

At the outset, the RO noted that the Veteran was advised that he was scheduled to attend VA general and audiological examinations in September 2013, but he failed to report to the examinations.  The purpose of the examinations was to determine the nature and etiology of his claimed disabilities for service connection.  While findings from the scheduled examinations in September 2013 would have been helpful to his claim, under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  He was notified of his failure to report in the supplemental statement of the case and he has not indicated a willingness to report.


A.  Bilateral Hearing Loss, Tinnitus and Right Hand Fracture Residuals

A necessary element for establishing a service connection claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran's claims for service connection for bilateral hearing loss, tinnitus and residuals of a right hand fracture cannot be granted because there is no evidence that he had these claimed disabilities during the duration of this appeal.  As noted, the Veteran failed to report to scheduled VA general and audiological examinations in September 2013, and the numerous VA outpatient records on file are devoid of complaints, findings or diagnoses related to hearing loss or tinnitus.  With respect to the right hand, the only notations in this regard are found in VA outpatient records dated in 2005 and 2006.  These records show only that the Veteran had a history of right lateral hand and 5th finger fracture in September 1995; thus placing the date of injury after the Veteran's April 1995 service discharge.  

As to the Veteran's assertions that these claimed disabilities began in service, he is competent to report the onset and chronicity of symptomatology of his claimed disabilities, see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Also, lay persons are competent to provide opinions on some medical issues, including tinnitus.  Id; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in specific regard to whether he has impaired hearing that is considered a disability for VA purposes, see 38 C.F.R. § 3.385, this falls outside the realm of common knowledge of a lay person.  Thus, while he can competently report the onset and symptoms of some level of hearing loss, an actual diagnosis of hearing loss for VA compensation purposes requires objective testing to diagnose.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).
Regarding his tinnitus and right hand fracture disabilities, even if his statements are interpreted as a self-diagnosis of such disabilities, his statements are less probative than the voluminous VA outpatient records which are devoid of any complaints or diagnosis of tinnitus or right hand fracture disability.  This is noteworthy when considering that the VA outpatient records contain multiple problem lists with no mention of these disabilities other than a reference to a history of a post service right hand fracture.  In short, the lack of a diagnosis by a health care professional in this case of hearing loss, tinnitus, and right hand fracture disability outweighs the more general and conclusory descriptions of the Veteran and his opinion that his subjective symptoms constitute the claimed disabilities.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

Thus, as the Veteran is not shown by the evidence of record to have bilateral hearing loss, tinnitus, or a right hand fracture disability, the Board finds that the preponderance of the evidence is against these claims for service connection.  Accordingly, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009) (because the benefit of the doubt doctrine applies only when the evidence is approximately balanced, it has no application where the Board determines that the preponderance of the evidence weighs against the claim).

B.  Upper and Low Back, Bilateral Knee, Bilateral Feet, Asthma and Gastrointestinal Disabilities

Fact Summary

Below is a summary of the pertinent evidence of record with respect to each claimed disability followed by a discussion of the evidence and law.

On his claim form, dated in November 2006, the Veteran dated his upper and low back ailments to 1982.  Though postservice treatment records show that he reported having various back injuries and dates of injury in service, such records are dated many years after service, beginning in 2005.  In this regard, a June 2005 record contains a diagnosis of chronic low back pain since 1984, and a September 2005 rehabilitation consult record notes that the Veteran had "back pain" since 1989 on active duty when he fell into a truck and injured his back.  This record goes on to note that he was put on a physical profile and received therapy and pain medication.  An October 2005 radiology report shows that the Veteran had degenerative changes of the lumbosacral spine.  A September 2006 record shows that he had chronic pain in the thoracic spine since injury in 1982, with x-rays revealing decreased vertebral body heights T5 and T6.  A September 2007 magnetic imaging report of the lumbar spine shows disc bulges at L3-4; L4-5 and no root irritation.  There are also VA outpatient records dated in 2005 and 2006 reflecting a past medical history of a low back injury in 1983 while the Veteran was loading equipment.  There are also records in 2013 that contain problem lists showing "chronic low back pain" and "back pain".

On his claim form, dated in November 2006, the Veteran dated his bilateral knee disability to February 1984.  The earliest postservice notation of knee problems is an April 2006 VA outpatient record noting that the Veteran had a prior surgical history of repaired knee tendons.  A March 2007 record shows that he had a history of left knee pain and swelling and contains a diagnosis of medial compartment and patellofemoral joint degenerative changes with questionable small knee joint effusion.  A March 2007 record shows that the Veteran complained of left knee pain and swelling and denied injury or fall.  He reported that he worked at a hotel and was on his feet all day and performed strenuous activities with heavy lifting and squatting.  He was given an impression of left knee sprain of medial collateral ligament and probable meniscal injury.  In December 2007, he underwent a VA physical therapy assessment with noted complaints of bilateral knee pain, left greater than right, for three years.  He reportedly sustained two high school football knee injuries and one reinjury postservice.  The Veteran was assessed as having osteoarthritis.  Problem lists in VA records in 2013 include knee arthralgia.

On his claim form, dated in November 2006, the Veteran dated his bilateral foot disability to April 1987.  A March 2004 VA record shows that foot x-rays were performed due to arch pain revealing normal results.  A VA rehabilitation "KT" aquatics record in September 2005 reflects the Veteran's report of foot pain along with a notation that he wore inserts.  He complained of bilateral heel pain in May 2006 for several months and denied heel trauma.  He was assessed as having plantar fasciitis.  In October 2006, he was assessed as having recurrent plantar fasciitis.  He was seen again by VA in February 2007 for unresolved heel pain.

On his claim form, dated in November 2006, the Veteran dated his asthma disability to January 1980.  VA treatment records are scant regarding this disability.  They do show that he reported at an annual checkup in May 2010 that he had been using an inhaler as needed for many years.  VA treatment records in 2005 and 2006 show a history of exercise induced asthma.  Problem lists in 2013 include asthma.  

In March 2007, the Veteran filed a claim for a gastrointestinal disability, characterized as bleeding ulcers.  He claimed that he had been treated for this disability in service and continued to receive treatment at a VA medical facility.  VA records show that he complained of gastritis while undergoing detox treatment in August 2002.  In June 2005, an upper gastrointestinal series was performed due to a history of chronic, intermittent "churning" in epigastrium which was occasionally accompanied by vomiting.  The impression was mild gastric mucosal prominence and gastsroesophageal reflux to the level of the sternal notch.  In April 2006, the Veteran underwent testing, to include an abdominal sonogram and computed tomography scan of the abdomen, related to jaundice, elevated white blood cell count and fever.  He was found to have likely alcoholic hepatitis.  VA treatment records in 2011, 2012 and 2013 contain problem lists that include GERD.  An April 2013 record shows that the Veteran complained of heartburn and indicated he would be getting Prilosec.

Discussion

As noted, the Veteran's service treatment records are for the most part unavailable.  A December 1978 enlistment physical examination report is unremarkable as to the claimed disabilities.  Clinical evaluations of all body systems were found to be normal.  

At the outset, in regard to the knees, a December 2007 VA outpatient record notes that the Veteran sustained two preservice knee injuries in high school while playing football.  The mere notation of a preservice knee injury is not sufficient to rebut the presumption of soundness in light of the absence of evidence of a finding at service entry of a knee defect, infirmity or disorder.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  Put another way, lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  Id.  

The first postservice notations of any of the claimed disabilities involving the upper and low back, bilateral knees, bilateral feet, asthma and a gastrointestinal disability are found in VA treatment records dated many years after service, beginning in 2005.  In specific regard to findings of degenerative changes/osteoarthritis of the low back and knees, the absence of documented symptoms from the time of service separation in April 1995 until 2005 interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Though this finding is not determinative of the claim, it warrants consideration.  Also worthy of consideration is a VA hospital record in July 2002.  This record shows that the Veteran was treated for a condition unrelated to those on appeal, but is noteworthy because notations with respect to Axis III findings were negative.  

As the weight of evidence does not show chronic osteoarthritis of the low back or knees since service or continuity of symptomatology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Moreover, since arthritis of the low back and/or knees was not found until more than one year after service, presumptive service connection under 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. §§ 3.307, 38 C.F.R. § 3.309 is not warranted.  

With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303(d), there is no evidence that supports the claims on this basis.  As noted, the Veteran failed to report to the rescheduled VA examination (in September 2013) without good cause.  Evidence from such an examination could have provided pertinent information on the nexus question.  Consequently, the claim must be based on the evidence of record.  See 38 C.F.R. § 3.655.  As such, based the evidence of record, the Board finds that the record lacks the necessary medical nexus opinion relating the Veteran's postservice osteoarthritis of the upper and low back and knees, plantar fasciitis of the feet, and/or asthma to service.

The Veteran is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Thus, while the Veteran may believe that he had his claimed disabilities in service or they are otherwise related to service, he is not competent to diagnose these disabilities or opine as to their etiology.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a fracture of the right hand is denied. 

Service connection for an upper back disability is denied.

Service connection for a low back disability is denied.

Service connected for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral foot disability, to include phlebitis, is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a gastrointestinal disability, to include bleeding ulcers is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


